DISSENT)
THE HONORABLE G. TODD BAUGH
DISSENTS. The reason for the dissenting decision is that Judge Baugh would drop the dangerous designation because of the fact that the defendant’s criminal history does not support this designation; and Judge Baugh would make a condition that as soon as he is released he be transferred to Federal Authority for immediate deportation back to his native country.
Hon. G. Todd Baugh, Chairman.
The Sentence Review Board wishes to thank David Mayo-Ruiz for representing himself in this matter.